Exhibit 10.34

EXECUTION COPY

SECOND AMENDMENT AGREEMENT

To Pledge and Security Agreement and Irrevocable Proxy

Dated as of June 30, 2009

by and among

RFC ASSET HOLDINGS II, LLC,

PASSIVE ASSET TRANSACTIONS, LLC

RESIDENTIAL CAPITAL, LLC

RESIDENTIAL FUNDING COMPANY, LLC

GMAC MORTGAGE, LLC

and certain of their Affiliates from time to time parties hereto,

as Grantors,

and

GMAC LLC,

as a Secured Party

 

     

Second Amendment Agreement to

Fourth Security Agreement



--------------------------------------------------------------------------------

This SECOND AMENDMENT AGREEMENT (this “Agreement”), dated as of June 30, 2009
(the “Amendment Effective Date”), is by and among RFC Asset Holdings II, LLC,
a Delaware limited liability company (“RAHI”), and Passive Asset Transactions,
LLC, a Delaware limited liability company (“PATI”); Residential Capital, LLC, a
Delaware limited liability company (“ResCap”), Residential Funding Company, LLC,
a Delaware limited liability company (“RFC”), and GMAC Mortgage, LLC, a Delaware
limited liability company (“GMAC Mortgage” and each of RAHI, PATI, ResCap, and
RFC, together with any successors and assigns, is herein a “Grantor” and
collectively, the “Grantors”); and GMAC LLC, a Delaware limited liability
company (“Secured Party” or “GMAC”).

Reference is hereby made to the Pledge and Security Agreement and Irrevocable
Proxy dated as of June 1, 2009 among the Grantors and the Secured Party (the
“Fourth Security Agreement”).

RECITALS

1. Each of the parties hereto is a party to the Fourth Security Agreement.

2. The parties hereto desire to make certain amendments to the Fourth Security
Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the changes set forth herein.

4. In consideration of the promises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Fourth Security Agreement.

 

     

Second Amendment Agreement to

Fourth Security Agreement



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO THE FOURTH SECURITY AGREEMENT

SECTION 2.1 Amendments to Section 1. The following definitions are hereby
amended and restated in their entirety to read as follows:

First Savings Warehouse Note means that Promissory Note, dated as of April 1,
2005 and that Promissory Note dated as of July 1, 2009 and issued by First
Savings Mortgage Corporation in favor of RFC, as the same may be amended,
supplemented, restated or otherwise modified from time to time, and including
any notes given in substitution or replacement therefor.

Warehouse Loans means, as the context may require, loans made by RFC pursuant to
a Warehouse Agreement to the borrower under such agreement and/or any mortgage
loans or other loans or assets purchased by RFC pursuant to the First Savings
Warehouse Agreement.”

SECTION 2.2 Amendment to Schedule IV.

(a) Exhibit A to Schedule IV of the Fourth Security Agreement is hereby amended
by inserting the following:

 

GMAC Mortgage, LLC    Wachovia Bank, N.A.    2000049234945    GMAC Mortgage, LLC

(b) Exhibit C to Schedule IV of the Fourth Security Agreement is hereby amended
by amending and restating the third Pledged Note listed therein as follows:

 

First Savings Mortgage Corporation    All First Savings Warehouse Notes,
including, without limitation, that certain Promissory Note, dated as of
April 1, 2005 and issued by First Savings Mortgage Corporation in favor of RFC
and that certain Promissory Note, dated as of July 1, 2009 and issued by First
Savings Mortgage Corporation in favor of RFC    Residential Funding Company, LLC

 

   2   

Second Amendment Agreement to

Fourth Security Agreement



--------------------------------------------------------------------------------

(c) Exhibit D to Schedule IV of the Fourth Security Agreement is hereby amended
by inserting the following:

 

PATI Real Estate Holdings, LLC    Limited Liability Company    100%    Passive
Asset Transactions, LLC    100% of Passive Asset Transactions, LLC’s equity
interest in PATI Real Estate Holdings, LLC, constituting 100% of all the member
interest in PATI Real Estate Holdings, LLC RAHI Real Estate Holdings, LLC   
Limited Liability Company    100%    RFC Asset Holdings II, LLC    100% of
RFC Asset Holdings II, LLC’s equity interest in RAHI Real Estate Holdings, LLC,
constituting 100% of all the member interest of RAHI Real Estate Holdings, LLC

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date.

SECTION 3.2 Opinions and Other Deliverables. The Obligors covenant and agree to
deliver or cause to be delivered (a) opinions of counsel to the Obligors with
respect to the transactions contemplated hereby, which opinions shall be in form
and substance satisfactory to the Secured Party, on or before July 8, 2009 and
(b) such other documents, including but not limited to the Obligors’ board
resolutions approving this Agreement, as the Secured Party may reasonably
request, which documents will be in form and substance satisfactory to the
Secured Party, on or before July 15, 2009. The Obligors acknowledge and agree
that the Secured Party may, upon the failure to deliver any of the items set
forth in clauses (a) and (b) above in the timeframes set forth therein, declare
an Event of Default.

 

   3   

Second Amendment Agreement to

Fourth Security Agreement



--------------------------------------------------------------------------------

ARTICLE IV

ACKNOWLEDGEMENTS, CONSENTS, NOTICE, CONFIRMATION AND

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Fourth Security Agreement or the Specified Documents with respect to the
execution of this Agreement.

SECTION 4.2 Confirmation of the Fourth Security Agreement. The Grantors each
hereby acknowledge and agree that the Fourth Security Agreement and each other
Specified Document (each as amended as of the date hereof) are each ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with their respective terms. Without limiting the foregoing, each
Grantor reaffirms its grant of a security interest in all the Collateral pledged
by it, and agrees that such security interest secures all Obligations as defined
in the Fourth Security Agreement. As of the Amendment Effective Date, each
reference in the Fourth Security Agreement to “this Agreement” or in any other
Specified Document to the “Fourth Security Agreement” shall mean the Fourth
Security Agreement as amended by this Agreement, and as hereinafter amended or
restated.

SECTION 4.3 Representations and Warranties. By its signature hereto, each
Grantor hereby represents and warrants that, before and after giving effect to
this Agreement, as follows:

(a) Its representations and warranties set forth in the Specified Documents
(each as amended as of the date hereof) are true and correct as if made on the
date hereof, except to the extent they expressly relate to an earlier date; and

(b) No Default has occurred and is continuing.

ARTICLE V

MISCELLANEOUS

SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).

SECTION 5.2 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original (whether such
counterpart is originally executed or an electronic copy of an original and each
party hereto expressly waives its rights to receive originally executed
documents) and all of which when taken together shall constitute one and the
same agreement.

 

   4   

Second Amendment Agreement to

Fourth Security Agreement



--------------------------------------------------------------------------------

SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 5.4 Entire Agreement. This Agreement, the Security Agreement and the
other Facility Documents embody the entire agreement and understanding of the
parties hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.

SECTION 5.5 Captions. The various captions in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 5.6 Severability. If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Agreement so long as this Agreement, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN
ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT
DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE
ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER
ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER
PARTIES. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING
SUIT IN THE COURTS OF ANY JURISDICTION.

 

   5   

Second Amendment Agreement to

Fourth Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

RFC ASSET HOLDINGS II, LLC,

as Grantor

By:   /s/ Melissa White Name:   Melissa White Title:   Assistant Treasurer

 

   S-1   

Second Amendment Agreement to

Fourth Security Agreement



--------------------------------------------------------------------------------

PASSIVE ASSET TRANSACTIONS, LLC,

as Grantor

By:   /s/ Melissa White Name:   Melissa White Title:   Assistant Treasurer

 

   S-2   

Second Amendment Agreement to

Fourth Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC,

as Grantor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Assistant Treasurer

 

   S-3   

Second Amendment Agreement to

Fourth Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL FUNDING COMPANY, LLC,

as Grantor

By:   /s/ Melissa White Name:   Melissa White Title:   Assistant Treasurer

 

   S-4   

Second Amendment Agreement to

Fourth Security Agreement



--------------------------------------------------------------------------------

GMAC MORTGAGE, LLC,

as Grantor

By:   /s/ Melissa White Name:   Melissa White Title:   Assistant Treasurer

 

   S-5   

Second Amendment Agreement to

Fourth Security Agreement



--------------------------------------------------------------------------------

GMAC LLC,

as Secured Party

By:   /s/ David C. Walker Name:   David C. Walker Title:   Business Unit
Treasury Executive

 

   S-6   

Second Amendment Agreement to

Fourth Security Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGEMENTS AND AGREEMENTS

The Senior Debt Agent hereby acknowledges and agrees with the Secured Party that
none of the Collateral is subject to the lien created by the Senior Debt
Security Documents. The Senior Debt Agent further agrees, upon request of the
Secured Party, to take such actions as are reasonably necessary to cause Wells
Fargo Bank, N.A., as Second Priority Collateral Agent under the Senior Debt Loan
Agreement, to confirm that no lien exists with respect to such Collateral
pursuant to the Senior Debt Security Documents.

 

GMAC LLC,

as Senior Debt Agent

By:   /s/ David C. Walker Name:   David C. Walker Title:   Business Unit
Treasury Executive

GMAC LLC, in its capacity as LOC Agent (as defined in the Credit Agreement),
Omnibus Agent and lender under the MSR Loan Agreement, hereby consents to the
security interests arising under the Pledge and Security Agreement and
Irrevocable Proxy to which this Acknowledgement and Agreement is attached.

 

GMAC LLC, as LOC Agent and Omnibus Agent, as lender under the MSR Loan
Agreement, and in its individual capacity By:   /s/ David C. Walker Name:  
David C. Walker Title:   Business Unit Treasury Executive

 

   S-7   

Second Amendment Agreement to

Fourth Security Agreement